DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigo et al (JP 60184470 supplied by applicant, translation PTO) in view of Dietrich (DE 19732379 supplied by applicant, translation by PTO) and Gelmetti et al (US 2015/0343552, EP249416) and Toshiaki et al (US 2015/0021307) and Houston et al (US 2005/0023253;CN101062530).
Shigo discloses for claim 1: 1. (Currently Amended) An arc welding system of a consumable electrode type(abstract), comprising: - a wire feeding device 1 that feeds welding wire from a wire feeding source 2 to a welding torch 5; and - a power supply device that supplies electric power between a base material and the welding wire fed to the welding torch by the wire feeding device(abstract,title), - the system being configured to weld the base material by arc generated between the welding wire and the base material by the electric power that is supplied(abstract,title,conventional), wherein the wire feeding device includes an intermediate wire feeding source 9 that is disposed between the wire feeding source and the welding torch (fig 1,abstract)and is configured to temporarily accommodate the welding wire fed from the wire feeding source and to feed the welding wire being accommodated to the welding torch(fig 2); a first feeder that feeds the welding wire of the wire feeding source 2 to the intermediate wire feeding source 9; and a second feeder 8 that feeds the welding wire accommodated in the intermediate wire feeding source to the welding torch 5; wherein the intermediate wire feeding source includes a detector 11,111,112 that detects an accommodated amount of the welding wire(abstract); a housing (fig 1,2,3,4) having a placement surface 10,101,102 for placing the intermediate wire feeding source, a side face and an upper face(10, fig 2,3,4), including the first feeder inside and accommodating the welding wire(10, fig 2,3,4); an inlet provided in the side face through which the welding wire fed from the wire feeding source is introduced via a first conduit cable 41,42, the first conduit cable connecting the housing and the wire feeding 
The claim differs in that a feeder is expressed as located inside the intermediate housing and in that the power supply device includes a first power supply and a second power supply that are connected in parallel and that supply electric power between the welding wire and the base material, and the first power supply controls power feeding by the first power supply and the second power supply and feeding of welding wire by the wire feeding device.
 Dietrich teaches such a location in fig 1.
Gelmetti teaches such a location in fig 1,6,2,3.
Toshiaki teaches to be conventional that the first power source is used for controlling power supply between the welding wire and the base material and controlling the feeding of the welding wire feeding device at the same time in figure 1 and the abstract.

The advantage is compactness and stability.
The references are in the same field of endeavor and address the same or similar problem as that of applicant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigo by the locating a feeder inside a housing as taught by Dietrich and Gelmetti for compactness and to use parallel power supplies for wire feeder as taught by Toshiaki and Houston for stability. Wire feed inlet and outlet locations are matters of design choice and optimization.

6. (Currently Amended) The arc welding system according to claim 1, wherein a load concerning feed of welding wire passing through the first conduit cable is larger than a load concerning feed of welding wire passing through the second conduit cable(feed motor 3 requires a larger torque/load to unreel, Gelmetti para 25-29).

8. (Currently Amended) The arc welding system according to claim 1, comprising a welding robot having an arm holding the welding torch, wherein the second feeder is located at the arm of the welding robot, and the intermediate wire feeding source is arranged side by side with the welding robot(Dietrich fig 2,3Gelmitti fig 1,3).
s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigo et al (JP 60184470 supplied by applicant, translation PTO) in view of Dietrich (DE 19732379 supplied by applicant, translation by PTO) and Gelmetti et al (US 2015/0343552, EP249416) and Toshiaki et al (US 2015/0021307) and Houston et al (US 2005/0023253;CN101062530) as applied to claim 1 further in view of Henry et al (US 2015/0283639).

11. (Previously Presented) The arc welding system according to claim 1, wherein the wire feeding device feeds welding wire at a speed at which a tip end of the welding wire enters a concave melted portion (Gelmetti para 45-51,conventional, Henry fig 25)formed in a base material by arc generated between welding wire and a base material, and the power supply device changes welding current flowing between the welding wire and the base material such that frequency of the welding current is in a range from 10Hz to 1000Hz, average current is 300A or larger and current amplitude is 50A or higher(conventional,implicit,Henry para 187,192,197,198,200,201,202).

12. (Previously Presented) The arc welding system according to claim 1, wherein the wire feeding device feeds welding wire at a speed equal to or higher than 5 meters per minute(conventional,implicit,Henry para 6,167).
The claims differ in the expressed power supply frequency, current and amplitude.
Henry teaches two power supplies and two wire feeders connected in parallel in par 150,152,157-163, 2130,170,fig 20,22,25). Henry also teaches frequency, current and amplitude for operation.
The advantage is enhanced control and stability.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supplement Shigo-Dietrich-Gelmetti-Toshiaki-Houston with parallel connected power sources and wire feeders operating as taught by Henry for enhanced control and stability.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See DE 4320405 supplied by applicant fig 1,2 for inlet and outlet alternative locations. O’Donnell teaches two power sources and two wire feeders connected in parallel in para 64,5,50,6 8,fig 17). Kikuo teaches parallel connected power units for reactors or feeders for arc machining. Para 2,3,14,41,42.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for amendments or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761